Exhibit 10.9

 graphic [logo.jpg]    
888 N. Euclid Ave., Rm. 204
P.O. Box 210158
Tucson, AZ 85721-0158
Office of Technology Transfer
Tel: (520) 621-5000
      www.ott.arzona.edu        

 
 
 
AMENDMENT
TO
EXCLUSIVE PATENT LICENSE AGREEMENT
BETWEEN
THE ARIZONA BOARD OF REGENTS ON BEHALF OF THE UNIVERSITY OF ARIZONA
AND
SOLTERRA RENEWABLE TECHNOLOGIES, INC.
 
This Amendment to the EXCLUSIVE PATENT LICENSE AGREEMENT BETWEEN THE ARIZONA
BOARD OF REGENTS ON BEHALF OF THE UNIVERSITY OF ARIZONA AND SOLTERRA RENEWABLE
TECHNOLOGIES, INC. (the "Agreement") is made effective as of the December 17th,
2010 and is between THE ARIZONA BOARD OF REGENTS ON BEHALF OF THE UNIVERSITY OF
ARIZONA, an Arizona body corporate with its principal campus in Tucson, Arizona
85721 (the "UNIVERSITY"), and SOLTERRA RENEWABLE TECHNOLOGIES, INC., an Arizona
Company with its principal place of business at 7700 South River Parkway, Tempe,
AZ 85284 ("LICENSEE").
 
UNIVERSITY and LICENSEE agree to amend Articles 3.1.b, 3.2, and 3.4 to read as
follows upon execution of this Amendment:
 
 
3.b Minimum Annual Royalty: A minimum royalty according to the following
schedule.

 
 
 3.b.i  The Minimum Annual Royalty payment will be creditable against Royalties
due in each respective royalty year, July 1 to June 30th following the due date.

 
Due Date
 
Minimum Royalty Due
June 30, 2011
 
$25,000
December 31, 2011
 
$50,000
June 30, 2012
 
$125,000
Each June 30 of every year thereafter
 
$200,000

 
3.b.ii  The Annual Minimum Royalties will be adjusted by the cumulative
percentage change in the CPI-W Consumer Price Index between July and the June
preceding the date on which the payment in question is payable.
 
3.2
Prior Patent Costs: In partial consideration for the rights granted herein,
LICENSEE shall pay remainder of outstanding Prior Patent Costs, totalling Four
Thousand, Two Hundred, Eighty Dollars and Seventy Six Cents ($4280.76) and due
no later than February 28, 2011.

 
3.4
License Fee: A License Fee of Fifteen Thousand Dollars ($15,000) shall be paid
in two installments: the first installment of Ten Thousand Dollars ($10,000) due
on December 17, 2010; the second installment of Five Thousand Dollars ($5,000)
due no later than February 28, 2011.

 
IN WITNESS WHEREOF, each party hereto has executed this Agreement in duplicate
originals by their respective and duly authorized officers on the day and year
below written.
 
 

ARIZONA BOARD OF REGENTS         SOLTERRA RENEWABLE TECHNOLOGIES    
on behalf of
                   
THE UNIVERSITY OF ARIZONA
                 
/s/ Patrick L. Jones
Date:   12/20/2010  
/s/
Date:          (Signature)  
Name: Patrick L. Jones
   
Name: Steven Squires 
 
Title: Director Office of Technology Transfer
   
Title: President and CEO
 

 
        